DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
                                                                                                                     
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 
        Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

Regarding claim 1, the limitation “a body size data storage unit configured to store body size data …” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use the term “a body size data storage unit” coupled with functional language “a body size data storage unit configured to store body size data …” without reciting sufficient structure to achieve the function.  Furthermore, the term “a body size data storage unit” is not preceded by a structural modifier.
The following table shows that all three prongs of the 3-prong analysis are met and the limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (See MPEP 2181(I) for details):
The 3-Prong Analysis for Claim Limitation : “a body size data storage unit configured to store body size data …”
Met
Prong A
Explicit recitation of “means” or equivalent term
YES
Prong B
Functional recitation of " a body size data storage unit configured to store body size data …"
YES
Prong C
No structure that performs the function
YES


Regarding claim 1, the limitation “a position data acquisition unit configured to acquire position data…” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use the term “a position data acquisition unit” coupled with functional language “a position data acquisition unit configured to acquire position data …” without reciting sufficient structure to achieve the function.  Furthermore, the term “a position data acquisition unit” is not preceded by a structural modifier.
The following table shows that all three prongs of the 3-prong analysis are met and the limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (See MPEP 2181(I) for details):
The 3-Prong Analysis for Claim Limitation: “a position data acquisition unit configured to acquire position data…”
Met
Prong A
Explicit recitation of “means” or equivalent term
YES
Prong B
Functional recitation of “a position data acquisition unit configured to acquire position data…"
YES
Prong C
No structure that performs the function
YES


Regarding claim 1, the limitation “a body size estimation unit configured to estimate a body size …” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use the term “a body size estimation unit” coupled with functional language “a body size estimation unit configured to estimate a body size …” without reciting sufficient structure to achieve the function.  Furthermore, the term “a body size estimation unit” is not preceded by a structural modifier.

The 3-Prong Analysis for Claim Limitation: “a body size estimation unit configured to estimate a body size …”
Met
Prong A
Explicit recitation of “means” or equivalent term
YES
Prong B
Functional recitation of “a body size estimation unit configured to estimate a body size …"
YES
Prong C
No structure that performs the function
YES


Regarding claim 1, the limitation “a body size update unit configured to update, …, the body size data…” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use the term “a body size update unit” coupled with functional language “a body size update unit configured to update, …, the body size data …” without reciting sufficient structure to achieve the function.  Furthermore, the term “a body size update unit” is not preceded by a structural modifier.
The following table shows that all three prongs of the 3-prong analysis are met and the limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (See MPEP 2181(I) for details):
The 3-Prong Analysis for Claim Limitation: “a body size update unit configured to update, …, the body size data …”
Met
Prong A
Explicit recitation of “means” or equivalent term
YES
Prong B
Functional recitation of “a body size update unit configured to update, …, the body size data …"
YES
Prong C
No structure that performs the function
YES




Regarding claim 1, the limitation “a body size update unit configured to update, …, the body size data…” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use the term “a body size update unit” coupled with functional language “a body size update unit configured to update, …, the body size data …” without reciting sufficient structure to achieve the function.  Furthermore, the term “a body size update unit” is not preceded by a structural modifier.
The following table shows that all three prongs of the 3-prong analysis are met and the limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (See MPEP 2181(I) for details):
The 3-Prong Analysis for Claim Limitation: “a body size update unit configured to update, …, the body size data …”
Met
Prong A
Explicit recitation of “means” or equivalent term
YES
Prong B
Functional recitation of “a body size update unit configured to update, …, the body size data …"
YES
Prong C
No structure that performs the function
YES



Regarding claim 7, the limitation “a position data acquisition unit configured to acquire position data…” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use the term “a position data acquisition unit” coupled with functional language “a position data acquisition unit configured to acquire position data …” without reciting sufficient structure to achieve the function.  Furthermore, the term “a position data acquisition unit” is not preceded by a structural modifier.
The following table shows that all three prongs of the 3-prong analysis are met and the limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (See MPEP 2181(I) for details):
The 3-Prong Analysis for Claim Limitation: “a position data acquisition unit configured to acquire position data…”
Met
Prong A
Explicit recitation of “means” or equivalent term
YES
Prong B
Functional recitation of “a position data acquisition unit configured to acquire position data…"
YES
Prong C
No structure that performs the function
YES


Regarding claim 7, the limitation “an intermediate estimation unit configured to estimate arm lengths…” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use the term “an intermediate estimation unit” coupled with functional language “an intermediate estimation unit configured to estimate arm lengths …” without reciting sufficient structure to achieve the function.  Furthermore, the term “an intermediate estimation unit” is not preceded by a structural modifier.
The following table shows that all three prongs of the 3-prong analysis are met and the limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (See MPEP 2181(I) for details):
The 3-Prong Analysis for Claim Limitation: “an intermediate estimation unit configured to estimate arm lengths…”
Met
Prong A
Explicit recitation of “means” or equivalent term
YES
Prong B
Functional recitation of “an intermediate estimation unit configured to estimate arm lengths …"
YES
Prong C
No structure that performs the function
YES


Regarding claim 7, the limitation “a body size estimation unit configured to estimate a body size …” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use the term “a body size estimation unit” coupled with functional language “a body size estimation unit configured to estimate a body size …” without reciting sufficient structure to achieve the function.  Furthermore, the term “a body size estimation unit” is not preceded by a structural modifier.
The following table shows that all three prongs of the 3-prong analysis are met and the limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (See MPEP 2181(I) for details):
The 3-Prong Analysis for Claim Limitation: “a body size estimation unit configured to estimate a body size …”
Met
Prong A
Explicit recitation of “means” or equivalent term
YES
Prong B
Functional recitation of “a body size estimation unit configured to estimate a body size …"
YES
Prong C
No structure that performs the function
YES



Regarding claim 12, the limitation “a body size data storage unit configured to store the body size data …” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use the term “a body size data storage unit” coupled with to store the body size data …” without reciting sufficient structure to achieve the function.  Furthermore, the term “a body size data storage unit” is not preceded by a structural modifier.
The following table shows that all three prongs of the 3-prong analysis are met and the limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (See MPEP 2181(I) for details):
The 3-Prong Analysis for Claim Limitation : “a body size data storage unit configured to store the body size data …”
Met
Prong A
Explicit recitation of “means” or equivalent term
YES
Prong B
Functional recitation of " a body size data storage unit configured to store the body size data …"
YES
Prong C
No structure that performs the function
YES


Regarding claim 14, the limitation “by a position data acquisition unit, acquiring position data …” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use the term “a position data acquisition unit” coupled with functional language “by a position data acquisition unit, acquiring position data …” without reciting sufficient structure to achieve the function.  Furthermore, the term “a position data acquisition unit” is not preceded by a structural modifier.
The following table shows that all three prongs of the 3-prong analysis are met and the limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (See MPEP 2181(I) for details):
The 3-Prong Analysis for Claim Limitation : “by a position data acquisition unit, acquiring position data …”
Met
Prong A
Explicit recitation of “means” or equivalent term
YES
Prong B
Functional recitation of " by a position data acquisition unit, acquiring position data …"
YES
Prong C
No structure that performs the function
YES


Regarding claim 14, the limitation “by a body size estimation unit, estimating a body size of the user…” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use the term “a body size estimation unit” coupled with functional language “by a body size estimation unit, estimating a body size of the user …” without reciting sufficient structure to achieve the function.  Furthermore, the term “a body size estimation unit” is not preceded by a structural modifier.
The following table shows that all three prongs of the 3-prong analysis are met and the limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (See MPEP 2181(I) for details):
The 3-Prong Analysis for Claim Limitation : “by a body size estimation unit, estimating a body size of the user …”
Met
Prong A
Explicit recitation of “means” or equivalent term
YES
Prong B
Functional recitation of " by a body size estimation unit, estimating a body size of the user …"
YES
Prong C
No structure that performs the function
YES


Regarding claim 14, the limitation “by a body size update unit, updating, …, the body size data …” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use the term “a body size update unit” coupled with functional updating, …, the body size data …” without reciting sufficient structure to achieve the function.  Furthermore, the term “a body size update unit” is not preceded by a structural modifier.
The following table shows that all three prongs of the 3-prong analysis are met and the limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (See MPEP 2181(I) for details):
The 3-Prong Analysis for Claim Limitation : “by a body size update unit, updating, …, the body size data …”
Met
Prong A
Explicit recitation of “means” or equivalent term
YES
Prong B
Functional recitation of " by a body size update unit, updating, …, the body size data …"
YES
Prong C
No structure that performs the function
YES


Regarding claim 15, the limitation “by a position data acquisition unit, acquiring position data …” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use the term “a position data acquisition unit” coupled with functional language “by a position data acquisition unit, acquiring position data …” without reciting sufficient structure to achieve the function.  Furthermore, the term “a position data acquisition unit” is not preceded by a structural modifier.
The following table shows that all three prongs of the 3-prong analysis are met and the limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (See MPEP 2181(I) for details):
The 3-Prong Analysis for Claim Limitation : “by a position data acquisition unit, acquiring position data …”
Met
Prong A
Explicit recitation of “means” or equivalent term
YES
Prong B
Functional recitation of " by a position data acquisition unit, acquiring position data …"
YES
Prong C
No structure that performs the function
YES


Regarding claim 15, the limitation “by an intermediate estimation unit, estimating arm lengths and a shoulder width…” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use the term “an intermediate estimation unit” coupled with functional language “by an intermediate estimation unit, estimating arm lengths and a shoulder width…” without reciting sufficient structure to achieve the function.  Furthermore, the term “an intermediate estimation unit” is not preceded by a structural modifier.
The following table shows that all three prongs of the 3-prong analysis are met and the limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (See MPEP 2181(I) for details):
The 3-Prong Analysis for Claim Limitation: “by an intermediate estimation unit, estimating arm lengths and a shoulder width…”
Met
Prong A
Explicit recitation of “means” or equivalent term
YES
Prong B
Functional recitation of " by an intermediate estimation unit, estimating arm lengths and a shoulder width …"
YES
Prong C
No structure that performs the function
YES



Regarding claim 15, the limitation “by a body size estimation unit, estimating a body size of the user…” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use the term “a body size estimation unit” coupled with functional language “by a body size estimation unit, estimating a body size of the user …” without reciting sufficient structure to achieve the function.  Furthermore, the term “a body size estimation unit” is not preceded by a structural modifier.
The following table shows that all three prongs of the 3-prong analysis are met and the limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (See MPEP 2181(I) for details):
The 3-Prong Analysis for Claim Limitation : “by a body size estimation unit, estimating a body size of the user …”
Met
Prong A
Explicit recitation of “means” or equivalent term
YES
Prong B
Functional recitation of " by a body size estimation unit, estimating a body size of the user …"
YES
Prong C
No structure that performs the function
YES


Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Claim(s) 1-15 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 12, 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TSAO; Wen-Chun et al.(United States Patent Publication US 20150153158; hereinafter Tsao).
Regarding claim 1, Tsao teaches a body size estimation apparatus (abstract discloses a body size measurement device), comprising: 
a body size data storage unit configured to store (Par.53 and fig.5 disclose processing module which requires storage unit to calculate) body size data (par.53 teaches body size data as coordinates) indicating a body size of a user (par.53 and 54 teaches body size of a user as measurements of the subject; par.29 teaches user as subject); 
a position data acquisition unit configured to acquire position data (Par.53 teaches location calculation unit as position data acquisition Unit; par.39 teaches a border detection unit) indicating positions of a plurality of body parts away from each other of the user (Par.39 teaches multiple body part positions detected such as shoulder and neck; par.42 teaches border detection unit measuring from head to feet thus measuring the plurality of body parts positions in between head and feet); 
(Par.54 teaches a size calculation unit 551) of the user based on the positions of the plurality of body parts indicated by the position data (Par.53 teach size calculation unit 555); and 
a body size update unit configured to update, in a case where the estimated body size is larger than the body size indicated by the body size data stored in the body size data storage unit, the body size data such that the body size data indicates the estimated body size (Par.53 teach size calculation unit 555 restoring image due to distortion; thus the size calculation unit is also an update Unit; Distortion in image is a case where image of body size is larger).

Regarding claim 2, Tsao teaches the body size estimation apparatus according to claim 1, wherein 
the body size estimation unit estimates the body size of the user based on a position of a head of the user and a position of a foot of the user that are indicated by the position data (Par.29 teaches head position and foot position).

Regarding claim 3, Tsao teaches the body size estimation apparatus according to claim 1, wherein 
the body size data storage unit stores height data indicating a height of the user (Par.32 teaches storing height data with the calculation unit 135), 
the body size estimation unit estimates a height of the user (Par.32 teaches storing height data with the calculation unit 135) based on a position of a head of the user (Par.29 teaches head position) and positions of hands of the user that are indicated by the position (Par.28 teaches location of hands with reference point on a subject which could be on hands), and 
the body size update unit updates, in a case where the estimated height is greater than the height indicated by the height data stored in the body size data storage unit, the height data such that the height data indicates the estimated height (Par.53 teach size calculation unit 555 restore image due to distortion; thus the size calculation unit is also an update Unit; Distortion in image is a case where image of body size is larger).

Regarding claim 12, Tsao teaches A body size estimation method (abstract discloses a body size estimation method), comprising: 
acquiring position data indicating positions (Par.53 teaches location calculation unit as position data acquisition Unit which has the function of acquiring position data) of a plurality of body parts away from each other of a user (Par.39 teaches multiple body part positions detected such as shoulder and neck; par.42 teaches border detection unit measuring from head to feet; par.29 teaches user as subject); 
estimating a body size of the user based on the positions of the plurality of body parts indicated by the position data (Par.54 teaches a size calculation unit 551 which performs the function of estimating a body size; par.30 teaches body size as user’s body measured by length measurement device); and 
updating, in a case where the estimated body size is larger than a body size (par.30 teaches body size as user’s body measured by length measurement device) of the user indicated by body size data stored in a body size data storage unit configured to store the body (Par.53 teach size calculation unit 555 restoring image due to distortion; thus the size calculation unit is also an update Unit which performs the function of correcting which is the same as updating; Distortion in image is a case where image of body size is larger).

Regarding claim 14, Tsao teaches a program for a computer, comprising: 
by a position data acquisition unit, acquiring position data indicating positions (Tsao Par.53 teaches location calculation unit as position data acquisition Unit which has the function of acquiring position data) of a plurality of body parts away from each other of a user (Tsao Par.39 teaches multiple body part positions detected such as shoulder and neck; par.42 teaches border detection unit measuring from head to feet; par.29 teaches user as subject); 
by a body size estimation unit, estimating a body size of the user(Par.54 teaches a size calculation unit 551) based on the positions of the plurality of body parts indicated by the position data; and 
by a body size update unit, updating, in a case where the estimated body size is larger than a body size of the user indicated by body size data stored in a body size data storage unit configured to store the body size data indicating the body size, the body size data such that the body size data indicates the estimated body size (Par.53 teach size calculation unit 555 restoring image due to distortion; thus the size calculation unit is also an update Unit which performs the function of correcting which is the same as updating; Distortion in image is a case where image of body size is larger).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4-10, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over TSAO; Wen-Chun et al.(United States Patent Publication US 20150153158; hereinafter Tsao) in view of KIMMEL ZEBADIAH M (International Patent Publication # WO 2013058978; translation provided by the examiner; hereinafter Kimmel).
Regarding claim 4, Tsao teaches the body size estimation apparatus according to claim 3, wherein 
the body size estimation unit estimates positions of shoulders of the user based on the position of the head of the user indicated by the position data (Par.39 teaches estimating shoulder position), 
(Par.32 teaches storing height data with the calculation unit 135) based on 
Tsao fails to teach the body size estimation unit estimates each of arm lengths of the user based on the position of one of the hands of the user indicated by the position data and the estimated position of the shoulder corresponding to the hand, and
the estimated arm lengths of the user.


Kimmel teaches the body size estimation unit estimates each of arm lengths of the user based on the position of one of the hands of the user indicated by the position data and the estimated position of the shoulder corresponding to the hand (Par.2 teaches measuring arm length), and
the estimated arm lengths of the user (Par.2 teaches measuring arm length).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tsao to incorporate the teachings of Kimmel; which would provide an invention that does not rely on 3D body scanners, nor on wearable tapes or markers, but instead on data-snapshots to gather information about a scene as disclosed by Kimmel (par.21). 

Regarding claim 5, Tsao teaches the body size estimation apparatus according to claim 1, wherein 
(Par.32 teaches storing height data with the calculation unit 135)
the body size estimation unit estimates a height of the user (Par.32 teaches storing height data with the calculation unit 135) based on a position of a head of the user and a position of a foot of the user that are indicated by the position data (Par.29 teaches head position and foot position), 
the body size estimation unit estimates positions of shoulders of the user based on the position of the head of the user indicated by the position data (Par.39 teaches estimating shoulder position), 
based on a position of one of hands of the user indicated by the position data and the estimated position of the shoulder corresponding to the hand (Par.28 teaches location of hands with reference point on a subject which could be on hands), 
the body size update unit updates, in a case where the estimated height is greater than the height indicated by the height data stored in the body size data storage unit, the height data such that the height data indicates the estimated height (Par.53 teach size calculation unit 555 restore image due to distortion; thus the size calculation unit is also an update Unit; Distortion in image is a case where image of body size is larger), and 
the body size update unit updates, in a case where the estimated arm lengths are greater than the arm lengths indicated by the arm length data stored in the body size data storage unit, the arm length data such that the arm length data indicates the estimated arm lengths (Par.53 teach size calculation unit 555 restore image due to distortion; thus the size calculation unit is also an update Unit; Distortion in image is a case where image of body size is larger).

Tsao fails to teach an arm length data indicating arm lengths of the user, and that 
the body size estimation unit estimates each of arm lengths of the user.

Kimmel teaches an arm length data indicating arm lengths of the user (Par.2 teaches measuring arm length), and 
that the body size estimation unit estimates each of arm lengths of the user (Par.2 teaches measuring arm length)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tsao to incorporate the teachings of Kimmel; which would provide an invention that does not rely on 3D body scanners, nor on wearable tapes or markers, but instead on data-snapshots to gather information about a scene as disclosed by Kimmel (par.21).

Regarding claim 6, Tsao teaches the body size estimation apparatus according to claim 1, wherein the acquisition by the position data acquisition unit (par.8 teaches ranging unit), the estimation by the body size estimation unit (Par.53 teach size calculation unit 555), and the update by the body size update unit (Par.53 teach size calculation unit 555 restoring image due to distortion; thus the size calculation unit is also an update Unit; Distortion in image is a case where image of body size is larger).
Tsao fails to teach that the above operations are repeatedly executed.

Kimmel teaches repeatedly executing various operations (par.54 teaches repeatable measurements of user body).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tsao to incorporate the teachings of Kimmel; which would provide an invention that does not rely on 3D body scanners, nor on wearable tapes or markers, but instead on data-snapshots to gather information about a scene as disclosed by Kimmel (par.21).

Regarding claim 7, Tsao teaches a body size estimation apparatus (abstract discloses a body size measurement device), comprising:
 a position data acquisition unit configured to acquire position data (Par.53 teaches location calculation unit as position data acquisition Unit) indicating positions of a plurality of body parts away from each other of a user (Par.39 teaches multiple body part positions detected such as shoulder and neck; par.29 teaches subject as user) in an upright posture (fig.3 discloses user in upright posture); 
an intermediate estimation unit configured to estimate a shoulder width (Par.39 teaches control module 13 comprising determining unit 138 and border detection unit 133 estimating shoulder position) of the user based on a position of a head of the user (Par.29 teaches head position) and positions of hands of the user that are indicated by the position data (Par.28 teaches location of hands with reference point on a subject which could be on hands); and 
a body size estimation unit configured to estimate a body size of the user based on the estimated shoulder width of the user (Par.54 teaches a size calculation unit 551 which calculates/estimates body size).

Tsao fails to teach arm lengths and
the estimated arm lengths.

Kimmel teaches arm lengths and (Par.2 teaches measuring arm length)
the estimated arm lengths (Par.2 teaches measuring arm length).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tsao to incorporate the teachings of Kimmel; which would provide an invention that does not rely on 3D body scanners, nor on wearable tapes or markers, but instead on data-snapshots to gather information about a scene as disclosed by Kimmel (par.21).

Regarding claim 8, Tsao in view of Kimmel teaches the body size estimation apparatus according to claim 7, wherein 
(Tsao par.52 teaches estimating a horizontal ratio which contributes to the measurement of body size), and 
the body size estimation unit estimates a height of the user based on the position of the head of the user and a position of a foot of the user that are indicated by the position data (Tsao Par.29 teaches head position and foot position).

Regarding claim 9, Tsao in view of Kimmel teaches the body size estimation apparatus according to claim 7, wherein 
the body size estimation unit estimates a height of the user based on the estimated arm lengths and the estimated shoulder width of the user (Tsao Par.32 teaches storing height data with the calculation unit 135).

Regarding claim 10, Tsao in view of Kimmel teaches the body size estimation apparatus according to claim 7, wherein the body size estimation unit estimates the estimated shoulder width as an anteroposterior body size of the user (Kimmel par.116 teaches measuring side profile which is similar to the anteroposterior view).

Regarding claim 13, Tsao in view of Kimmel teaches a body size estimation method (abstract discloses a body size estimation method), comprising: 
acquiring position data indicating positions (Tsao Par.53 teaches location calculation unit as position data acquisition Unit which has the function of acquiring position data) of a (Tsao Par.39 teaches multiple body part positions detected such as shoulder and neck; par.42 teaches border detection unit measuring from head to feet; par.29 teaches user as subject) in an upright posture (Tsao fig.2 discloses subject in upright posture); 
estimating arm lengths (Kimmel Par.2 teaches measuring arm length) and a shoulder width (Tsao Par.39 teaches control module 13 comprising determining unit 138 and border detection unit 133 estimating shoulder position) of the user based on a position of a head of the user (Tsao Par.29 teaches head position) and positions of hands of the user that are indicated by the position data (Tsao Par.28 teaches location of hands with reference point on a subject which could be on hands); and
estimating a body size of the user based on the estimated arm lengths and the estimated shoulder width of the user (Tsao Par.54 teaches a body size calculation unit 551).

Regarding claim 15, Tsao in view of Kimmel teaches a program for a computer comprising (Kimmel par.15 teaches a computer program): 
by a position data acquisition unit, acquiring position data indicating positions (Tsao Par.53 teaches location calculation unit as position data acquisition Unit which has the function of acquiring position data) of a plurality of body parts away from each other of a user (Tsao Par.39 teaches multiple body part positions detected such as shoulder and neck; par.42 teaches border detection unit measuring from head to feet; par.29 teaches user as subject) in an upright posture (Tsao fig.2 discloses subject in upright posture); 
(Kimmel Par.2 teaches measuring arm length) and a shoulder width (Tsao Par.39 teaches control module 13 comprising determining unit 138 and border detection unit 133 estimating shoulder position) of the user based on a position of a head (Tsao Par.29 teaches head position) of the user and positions of hands of the user that are indicated by the position data (Tsao Par.28 teaches location of hands with reference point on a subject which could be on hands); and 
by a body size estimation unit, estimating a body size of the user based on the estimated arm lengths and the estimated shoulder width of the user (Tsao Par.54 teaches a body size calculation unit 551 which calculates/estimates body size).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over TSAO; Wen-Chun et al.(United States Patent Publication US 20150153158; hereinafter Tsao) in view of KIMMEL ZEBADIAH M (International Patent Publication # WO 2013058978; translation provided by the examiner; hereinafter Kimmel) further in view of HOFFMAN MICHAEL T et al. (International Patent Publication # WO 2011028383; translation provided by the examiner; hereinafter Hoffman).

Regarding claim 11, Tsao in view of Kimmel teaches the body size estimation apparatus according to claim 1, wherein the position data acquisition unit acquires the position data indicating a position (Tsao Par.53 teaches location calculation unit as position data acquisition Unit; Tsao par.6 teaches relative position as position)

Hoffman teaches making measurements by a tracker that the user wears or grasps (par.77 teaches tracker as measurement device 207 which is worn by the user).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tsao in view of Kimmel to incorporate the teachings of Hoffman; which would provide an improved embodiments capable of collecting and displaying athletic information as disclosed by Hoffman(par.5).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s
Disclosure.
SIEBER; Stephen US 20090193675 A1 is an application for systems and methods for collecting body measurements, virtually simulating models of actual and target body shapes, ascertaining garment size fitting, and processing garment orders.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL F.R. TCHATCHOUANG whose telephone number is (571)272-3991. The examiner can normally be reached Monday - Friday 8:00am -5:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL F.R. TCHATCHOUANG/Examiner, Art Unit 2867                                                                                                                                                                                                        

/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858